                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: / /  L07/

 UNITED STATES OF AMERICA,
                                                            No. 18-CR-370 (RA)
                       V.

                                                                   ORDER
 NURIS MARTE LOPEZ,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

               The Court has received a letter from Nuris Marte Lopez seeking clarification

regarding the calculation of her sentence. No later than January 21, 2020, the Government shall

confer with the Bureau of Prisons and inform the Court as to when Marte Lopez is expected to be

released from Bureau of Prisons custody.



SO ORDERED.

Dated:    January 7, 2020
                                                     I
          New York, New York

                                               Ro'      brams
                                               United States District Judge
